DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered.  Applicant’s arguments regarding the 103 rejection that Lee teaches simultaneously performing of PPG and ECG signals at the same time to shorten the diagnosis time and improving the measurement accuracy; therefore, would not be modified by Oguma to have a switch to measure one input at a time to reduce processing is persuasive.  The 103 rejection has been withdrawn. 	The 112 rejections have been overcome based on the agreed upon examiner’s amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Choi on 1/25/2022.

The application has been amended as follows: 
IN THE CLAIMS:
 	Claim 1, line 5 “in response to the selected measurement mode being the voltage measurement mode” has been deleted.
 	Claim 1, line 7 “in response to the selected measurement mode being the current measurement mode” has been deleted. 	Claim 19, line 5 “in response to the selected measurement mode being the voltage measurement mode” has been deleted.
 	Claim 19, line 7 “in response to the selected measurement mode being the current measurement mode” has been deleted.
Allowable Subject Matter
Claims 1-5 and 19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants'  invention, specifically a voltage input circuit configured to receive an input voltage measured from a body of a user; a current input circuit configured to receive an input current measured from the body of the user; the controller configured to, dependent on the selected .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792